DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 404 disclose in the figure 4, element 1002 disclose in the figure 10, element 3168 disclose in the figure 31, element 4756 disclose in the figure 47, elements 4850, 4864, 4868, 4869 and 4870 disclose in the figure 48, element 4962 disclose in the figure 49, elements 5450, 5451, 5452, 5453, 5454 and 5455 disclose in the figure 54, elements 5950, 5951, 5952, 5953, 5954, 5955 disclose in the figure 61 and element 6130 disclose in the figure 61 and all of those elements above could not allocate in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10 and 45 objected to because of the following informalities:  In the claim 10 recited “The device of claim 72” should read as “The device of claim 1” and in the claim 45 recited “The device of claim 445” should read as “The device of claim 27”. Examiner believe there are typo error in those claims above.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-9, 27-29, 31 and 33-34 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Baheti et al. US 20190219687.
Regarding claim 1, Baheti et al. disclose A device for monitoring a health parameter of a person, the device comprising: a device body; a radio frequency (RF) front-end connected to the device body and including a semiconductor substrate and an antenna array including at least one transmit antenna configured to transmit radio waves below the skin surface of a person  and a two-dimensional array of receive antennas configured to receive radio waves, the received radio waves including a reflected portion of the transmitted radio waves, wherein the semiconductor substrate includes circuits configured to generate signals in response to the received radio waves (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; figures 1-2; FIG. 2A illustrates a block diagram of a millimeter-wave radar sensor system 200 that may be used to implement millimeter-wave radar sensor circuits in the various disclosed embodiments. Millimeter-wave radar sensor system 200 includes millimeter-wave radar sensor circuit 202 and processing circuitry 204. Embodiment millimeter-wave radar sensor circuits may be implemented, for example, using a two-dimensional millimeter-wave phase-array radar that performs measurements on object 106 (par. 28).  In various embodiments, millimeter-wave radar sensor circuit 202 is configured to transmit incident RF signals 201 toward object 106 via transmit antennas 212 and to receive reflected RF signals 203 from object 106 via receive antennas 214. Millimeter-wave radar sensor circuit 202 includes transmitter front-end circuits 208 coupled to transmit antennas 212 and receiver front-end circuit 210 coupled to receive antennas 214 (par. 30). In some embodiments, however, all or part of the functionality of processing circuitry 204 may be incorporated on the same integrated circuit/semiconductor substrate on which millimeter-wave radar sensor circuit 202 is disposed (par. 36).); and an alignment feature integrated into the device body and configured to align the antenna array with an object (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0080]-[0089]; figures 1-12; In various embodiments, millimeter-wave radar sensor circuit 202 is configured to transmit incident RF signals 201 toward object 106 via transmit antennas 212 and to receive reflected RF signals 203 from object 106 via receive antennas 214. Millimeter-wave radar sensor circuit 202 includes transmitter front-end circuits 208 coupled to transmit antennas 212 and receiver front-end circuit 210 coupled to receive antennas 214 (par. 30).  Range FFT 1012, artery/vein detection 1014, heartbeat signal filter 1014, smoothing filter 1016, heartbeat rate estimation block 1018 and confidence level indicator 1020 operate as described above with respect to FIG. 10A. During operation, however, filter coefficient selection block 1032 adaptively detects the use case best represented by radar ADC data 1010. For example, filter coefficient selection block 1032 may determine whether the user is using a wrist strap, arm strap, or chest strap, and loads the corresponding coefficients that were derived during the self-calibration procedure flow 1010 shown in FIG. 10A (par. 83). Artery/vein detection block 1014 determines whether the extracted range gates represent an artery or a vein by applying heartrate vital-Doppler filters 1106 to the values of the extracted range gates. In some embodiments, vital-Doppler filters 1106 include low bandwidth filtering at 0.6 Hz-3 Hz. The output of heartrate micro-Doppler filters 1106 is smoothed using smoothing filters 1108, and vital Doppler detection block 1110 filters the output of smoothing filters 1108 in order to detect whether or not a heartbeat signal is present. In some embodiments, vital Doppler detection block 1110 is implemented as a threshold detector to discriminate between valid vital signal and noise (par. 86). According to the cited passages and figures, the artery/vein detection block 1014 is similar to alignment feature that help to detect the artery/vein of the user via transmit antennas emit the signal toward the skin of the user and the receive antennas receive the reflected signal from the user.).
Regarding claim 2, Baheti et al. disclose the device of claim 1, wherein the device is a smartwatch (Baheti et al. US 20190219687 abstract; paragraph [0006]; [0021]-[0027]; [0028]-[0032]; [0036]-[0039]; [0041]; [0084]; figures 1-2; FIG. 1A illustrates an embodiment vital signal measurement system; and FIGS. 1B, 1C and 1D illustrate a smart watch, a chest strap, and a smart phone that incorporate embodiment vital signal measurement systems (par. 6).).
Regarding claim 3, Baheti et al. disclose the device of claim 1, wherein the device is a smartphone (Baheti et al. US 20190219687 abstract; paragraph [0006]; [0021]-[0027]; [0028]-[0032]; [0036]-[0039]; [0041]; [0084]; figures 1-2; FIG. 1A illustrates an embodiment vital signal measurement system; and FIGS. 1B, 1C and 1D illustrate a smart watch, a chest strap, and a smart phone that incorporate embodiment vital signal measurement systems (par. 6).).
Regarding claim 6, Baheti et al. disclose the device of claim 1, wherein the device is a watch strap (Baheti et al. US 20190219687 abstract; paragraph [0006]; [0021]-[0027]; [0028]-[0032]; [0036]-[0039]; [0041]; [0070]-[0071]; [0074]; [0084]; figures 1-2; In some embodiments, the particular use case (e.g., wrist strap, chest strap, etc.) may be automatically detected base on the set of radar measurements performed in step 252 and the applicable correction filter (or correction filter coefficients) are selected based on the particular use case (par. 41). According to the cited passages and figures the wrist strap can be the watch strap and also in the figure 1B the smartwatch also comprises the strap.).
Regarding claim 8, Baheti et al. disclose the device of claim 1, wherein the alignment feature is collocated with the antenna array (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0080]-[0089]; figures 1-12; In various embodiments, millimeter-wave radar sensor circuit 202 is configured to transmit incident RF signals 201 toward object 106 via transmit antennas 212 and to receive reflected RF signals 203 from object 106 via receive antennas 214. Millimeter-wave radar sensor circuit 202 includes transmitter front-end circuits 208 coupled to transmit antennas 212 and receiver front-end circuit 210 coupled to receive antennas 214 (par. 30). As show in the figures 1B, 2A and 11, the artery/vein detection block 1014 is similar to alignment feature that help to detect the artery/vein of the user via transmit antennas emit the signal toward the skin of the user and the receive antennas receive the reflected signal from the user.).
Regarding claim 9, Baheti et al. disclose the device of claim 1, wherein the alignment feature is collocated with the two-dimensional array of receive antennas (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0080]-[0089]; figures 1-12; As shown, millimeter-wave radar sensor 112 includes one transmit antenna Tx and two receive antennas Rx1 and Rx2 (par. 24). Embodiment millimeter-wave radar sensor circuits may be implemented, for example, using a two-dimensional millimeter-wave phase-array radar that performs measurements on object 106 (par. 28).).
Regarding claim 27, Baheti et al. disclose A device for monitoring a health parameter of a person, the device comprising: a device body; a radio frequency (RF) front-end connected to the case body and including a semiconductor substrate and an antenna array including at least one transmit antenna configured to transmit radio waves below the skin surface of a person and a two-dimensional array of receive antennas configured to receive radio waves, the received radio waves including a reflected portion of the transmitted radio waves, wherein the semiconductor substrate includes circuits configured to generate signals in response to the received radio waves (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; figures 1-2; FIG. 2A illustrates a block diagram of a millimeter-wave radar sensor system 200 that may be used to implement millimeter-wave radar sensor circuits in the various disclosed embodiments. Millimeter-wave radar sensor system 200 includes millimeter-wave radar sensor circuit 202 and processing circuitry 204. Embodiment millimeter-wave radar sensor circuits may be implemented, for example, using a two-dimensional millimeter-wave phase-array radar that performs measurements on object 106 (par. 28).  In various embodiments, millimeter-wave radar sensor circuit 202 is configured to transmit incident RF signals 201 toward object 106 via transmit antennas 212 and to receive reflected RF signals 203 from object 106 via receive antennas 214. Millimeter-wave radar sensor circuit 202 includes transmitter front-end circuits 208 coupled to transmit antennas 212 and receiver front-end circuit 210 coupled to receive antennas 214 (par. 30). In some embodiments, however, all or part of the functionality of processing circuitry 204 may be incorporated on the same integrated circuit/semiconductor substrate on which millimeter-wave radar sensor circuit 202 is disposed (par. 36).); and a processor configured to determine a health parameter of a person in response to the generated signals; a display for outputting a signal that is indicative of the determined health parameter (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0042]; [0051]-[0052]; figures 1-2; FIG. 1A illustrates a block diagram of radar-based vital signal measuring system 100. As shown, radar-based vital signal measuring system 100 includes a millimeter-wave radar sensor 102, and a processor 104 that controls the operation of millimeter-wave radar sensor 102 and performs various radar signal processing operations on the data produced by millimeter-wave radar sensor 102. During operation, millimeter-wave radar sensor 102 transmits millimeter-wave RF signals that are reflected by object 106. While object 106 is depicted as a human hand, it should be understood that object 106 may be anybody from which a vital signal is to be measured. The reflected signals are received by millimeter-wave radar sensor 102, converted to a digital representation, and processed by processor 104 to determine, for example, a vital signal produced by object 106, such as a pulse rate. The result of this processing produces various data (represented by signal DATA) indicative of the measured vital signals (par. 23). During operation, millimeter-wave radar sensor 132 transmits millimeter wave radar signals to any portion of the body to which the rear portion of smartphone 130 is facing, and determines for example, a heart rate based on the reflected RF signal. The results of the vital signal measurement may be shown on the screen of 130 via a software application or graphical user interface 134 (par. 26).); and an alignment feature integrated into the device body and configured to align the antenna array with an object (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0080]-[0089]; figures 1-12; In various embodiments, millimeter-wave radar sensor circuit 202 is configured to transmit incident RF signals 201 toward object 106 via transmit antennas 212 and to receive reflected RF signals 203 from object 106 via receive antennas 214. Millimeter-wave radar sensor circuit 202 includes transmitter front-end circuits 208 coupled to transmit antennas 212 and receiver front-end circuit 210 coupled to receive antennas 214 (par. 30).  Range FFT 1012, artery/vein detection 1014, heartbeat signal filter 1014, smoothing filter 1016, heartbeat rate estimation block 1018 and confidence level indicator 1020 operate as described above with respect to FIG. 10A. During operation, however, filter coefficient selection block 1032 adaptively detects the use case best represented by radar ADC data 1010. For example, filter coefficient selection block 1032 may determine whether the user is using a wrist strap, arm strap, or chest strap, and loads the corresponding coefficients that were derived during the self-calibration procedure flow 1010 shown in FIG. 10A (par. 83). Artery/vein detection block 1014 determines whether the extracted range gates represent an artery or a vein by applying heartrate vital-Doppler filters 1106 to the values of the extracted range gates. In some embodiments, vital-Doppler filters 1106 include low bandwidth filtering at 0.6 Hz-3 Hz. The output of heartrate micro-Doppler filters 1106 is smoothed using smoothing filters 1108, and vital Doppler detection block 1110 filters the output of smoothing filters 1108 in order to detect whether or not a heartbeat signal is present. In some embodiments, vital Doppler detection block 1110 is implemented as a threshold detector to discriminate between valid vital signal and noise (par. 86). According to the cited passages and figures, the artery/vein detection block 1014 is similar to alignment feature that help to detect the artery/vein of the user via transmit antennas emit the signal toward the skin of the user and the receive antennas receive the reflected signal from the user.).
Regarding claim 28, Baheti et al. disclose the device of claim 27, wherein the device is a smartwatch (Baheti et al. US 20190219687 abstract; paragraph [0006]; [0021]-[0027]; [0028]-[0032]; [0036]-[0039]; [0041]; [0084]; figures 1-2; FIG. 1A illustrates an embodiment vital signal measurement system; and FIGS. 1B, 1C and 1D illustrate a smart watch, a chest strap, and a smart phone that incorporate embodiment vital signal measurement systems (par. 6).).
Regarding claim 29, Baheti et al. disclose the device of claim 27, wherein the device is a smartphone (Baheti et al. US 20190219687 abstract; paragraph [0006]; [0021]-[0027]; [0028]-[0032]; [0036]-[0039]; [0041]; [0084]; figures 1-2; FIG. 1A illustrates an embodiment vital signal measurement system; and FIGS. 1B, 1C and 1D illustrate a smart watch, a chest strap, and a smart phone that incorporate embodiment vital signal measurement systems (par. 6).).
Regarding claim 31, Baheti et al. disclose the device of claim 27, wherein the device is a watch strap (Baheti et al. US 20190219687 abstract; paragraph [0006]; [0021]-[0027]; [0028]-[0032]; [0036]-[0039]; [0041]; [0070]-[0071]; [0074]; [0084]; figures 1-2; In some embodiments, the particular use case (e.g., wrist strap, chest strap, etc.) may be automatically detected base on the set of radar measurements performed in step 252 and the applicable correction filter (or correction filter coefficients) are selected based on the particular use case (par. 41). According to the cited passages and figures the wrist strap can be the watch strap and also in the figure 1B the smartwatch also comprises the strap.).
Regarding claim 33, Baheti et al. disclose the device of claim 27, wherein the alignment feature is collocated with the antenna array (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0080]-[0089]; figures 1-12; In various embodiments, millimeter-wave radar sensor circuit 202 is configured to transmit incident RF signals 201 toward object 106 via transmit antennas 212 and to receive reflected RF signals 203 from object 106 via receive antennas 214. Millimeter-wave radar sensor circuit 202 includes transmitter front-end circuits 208 coupled to transmit antennas 212 and receiver front-end circuit 210 coupled to receive antennas 214 (par. 30). As show in the figures 1B, 2A and 11, the artery/vein detection block 1014 is similar to alignment feature that help to detect the artery/vein of the user via transmit antennas emit the signal toward the skin of the user and the receive antennas receive the reflected signal from the user.).
Regarding claim 34, Baheti et al. disclose the device of claim 27, wherein the alignment feature is collocated with the two-dimensional array of receive antennas (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0080]-[0089]; figures 1-12; As shown, millimeter-wave radar sensor 112 includes one transmit antenna Tx and two receive antennas Rx1 and Rx2 (par. 24). Embodiment millimeter-wave radar sensor circuits may be implemented, for example, using a two-dimensional millimeter-wave phase-array radar that performs measurements on object 106 (par. 28).).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. US 20190219687 in view of Fraden US 20150263777.
Regarding claim 4, Baheti et al. teach all the limitation in the claim 1.
Baheti et al. do not explicitly teach the device of claim 1, wherein the device is a removable case for a smartphone.
Fraden teaches the device of claim 1, wherein the device is a removable case for a smartphone (Fraden US 20150263777 abstract; paragraph [0010]; [0029]-[0031]; [0038]-[0039]; [0047]-[0048]; figures 1-16; A protective case for holding a smartphone incorporates at least one sensor for detecting signals caused by the stimuli from a space being external to the smartphone (par. 10).).
It would have been obviously to one of ordinary skill in the art before the filing date of the invention to combine Baheti et al. and Fraden by comprising the teaching of Fraden into the system of Baheti et al..  The motivation to combine these arts is to provide a protective case for holding a smartphone from Fraden reference into Baheti et al. reference so the protective case can be protected the smartphone from damage.
Claims 5, 12-18, 30 and 37-43 are rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. US 20190219687 in view of Toth et al. US 20150351690.
Regarding claim 5, Baheti et al. teach all the limitation in the claim 1.
Baheti et al. do not explicitly teach the device of claim 1, wherein the device is a health monitoring dongle.
Toth et al. teach the device of claim 1, wherein the device is a health monitoring dongle (Toth et al. US 20150351690 paragraph [0299]-[0306]; [0308]-[0309]; figures 1-19; In aspects, the host device may be a dongle or accessory for a mobile computing device. In such aspects, the host device may be configured to coordinate communication with one or more patches/modules, analyze incoming patch data, fuse sensor information from one or more patches, condition and/or de-noise information signals obtained from one or more patches, correlate connectivity of one or more patches, to reconstruct signals from parameters sent by one or more patches/modules, or the like. In aspects, the host device may be configured to generate one or more physiologic signals, alerts, etc. therefrom (par. 300).).
It would have been obviously to one of ordinary skill in the art before the filing date of the invention to combine Baheti et al. and Toth et al. by comprising the teaching of Toth et al. into the system of Baheti et al..  The motivation to combine these arts is to provide a dongle and magnetic component from Toth et al. reference into Baheti et al. reference to enhance the system for monitor user medical condition.
Regarding claim 12, the combination of Baheti et al. and Toth et al. disclose the device of claim 1, wherein the alignment feature comprises at least one magnetic element connected to the device body (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; FIG. 12a shows a module 1215 in accordance with the present disclosure configured and dimensioned to mate with the patch 1201. The module 1215 includes a module interconnect 1217a,b arranged to mesh with the corresponding patch interconnect 1211a,b. In the non-limiting example shown, the patch interconnect 1211a,b may include a ferromagnetic material and the module interconnect 1217a,b may include magnetic materials configured such than a substantially strong magnetic field 1219a,b is formed there between when placed in close proximity to each other (i.e. during assembly). The interconnects 1211a,b, 1217a,b may be configured to form an electrically conducting interface between the patch 1201 and the module 1215 upon assembly, alternatively an inductive interface, or a capacitive interface in accordance with the present disclosure (par. 354).).
Regarding claim 13, the combination of Baheti et al. and Toth et al. disclose the device of claim 1, wherein the alignment feature comprises a plurality of magnetic elements connected to the device body (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; FIG. 12a shows a module 1215 in accordance with the present disclosure configured and dimensioned to mate with the patch 1201. The module 1215 includes a module interconnect 1217a,b arranged to mesh with the corresponding patch interconnect 1211a,b. In the non-limiting example shown, the patch interconnect 1211a,b may include a ferromagnetic material and the module interconnect 1217a,b may include magnetic materials configured such than a substantially strong magnetic field 1219a,b is formed there between when placed in close proximity to each other (i.e. during assembly). The interconnects 1211a,b, 1217a,b may be configured to form an electrically conducting interface between the patch 1201 and the module 1215 upon assembly, alternatively an inductive interface, or a capacitive interface in accordance with the present disclosure (par. 354).) and oriented in a pattern around a perimeter of the antenna array (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0052]; [0055]; [0080]-[0089]; figures 1-12; FIGS. 1B, 1C and 1D illustrate example vital signal sensing configurations. For example, FIG. 1B illustrates a rear-view and a side-view of a wristwatch no that includes millimeter-wave radar sensor 112. As shown, millimeter-wave radar sensor 112 includes one transmit antenna Tx and two receive antennas Rx1 and Rx2 (par. 24). As show in the figures 1B and 1C, the wrist strap, arm strap and chest strap include antennas that circumferential perimeter of a part of a person’s body.).
Regarding claim 14, the combination of Baheti et al. and Toth et al. disclose the device of claim 1, wherein the alignment feature comprises a plurality of magnetic elements connected to the device body (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; FIG. 12a shows a module 1215 in accordance with the present disclosure configured and dimensioned to mate with the patch 1201. The module 1215 includes a module interconnect 1217a,b arranged to mesh with the corresponding patch interconnect 1211a,b. In the non-limiting example shown, the patch interconnect 1211a,b may include a ferromagnetic material and the module interconnect 1217a,b may include magnetic materials configured such than a substantially strong magnetic field 1219a,b is formed there between when placed in close proximity to each other (i.e. during assembly). The interconnects 1211a,b, 1217a,b may be configured to form an electrically conducting interface between the patch 1201 and the module 1215 upon assembly, alternatively an inductive interface, or a capacitive interface in accordance with the present disclosure (par. 354).) and oriented in a pattern around a perimeter of the two-dimensional array of receive antennas (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0052]; [0055]; [0080]-[0089]; figures 1-12; FIGS. 1B, 1C and 1D illustrate example vital signal sensing configurations. For example, FIG. 1B illustrates a rear-view and a side-view of a wristwatch no that includes millimeter-wave radar sensor 112. As shown, millimeter-wave radar sensor 112 includes one transmit antenna Tx and two receive antennas Rx1 and Rx2 (par. 24). As show in the figures 1B and 1C, the wrist strap, arm strap and chest strap include antennas that circumferential perimeter of a part of a person’s body.).
Regarding claim 15, the combination of Baheti et al. and Toth et al. disclose the device of claim 1, wherein the alignment feature comprises a plurality of magnetic elements connected to the device body (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; FIG. 12a shows a module 1215 in accordance with the present disclosure configured and dimensioned to mate with the patch 1201. The module 1215 includes a module interconnect 1217a,b arranged to mesh with the corresponding patch interconnect 1211a,b. In the non-limiting example shown, the patch interconnect 1211a,b may include a ferromagnetic material and the module interconnect 1217a,b may include magnetic materials configured such than a substantially strong magnetic field 1219a,b is formed there between when placed in close proximity to each other (i.e. during assembly). The interconnects 1211a,b, 1217a,b may be configured to form an electrically conducting interface between the patch 1201 and the module 1215 upon assembly, alternatively an inductive interface, or a capacitive interface in accordance with the present disclosure (par. 354).) and oriented in a pattern around a perimeter of the antenna array (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0052]; [0055]; [0080]-[0089]; figures 1-12; FIGS. 1B, 1C and 1D illustrate example vital signal sensing configurations. For example, FIG. 1B illustrates a rear-view and a side-view of a wristwatch no that includes millimeter-wave radar sensor 112. As shown, millimeter-wave radar sensor 112 includes one transmit antenna Tx and two receive antennas Rx1 and Rx2 (par. 24). As show in the figures 1B and 1C, the wrist strap, arm strap and chest strap include antennas that circumferential perimeter of a part of a person’s body.), wherein the pattern of magnetic elements matches a pattern of magnetic elements of an alignment element that is worn by a person (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; In aspects, the module interconnect may include an electrically conducting magnetic element, and the patch interface may include one or more ferromagnetic regions coupled to the substrate, the magnetic elements arranged so as to physically and/or electrically couple the module to the patch interface when the magnetic elements are aligned with the ferromagnetic regions (par. 45). In aspects, a physiotherapist may wear one or more patch/modules corresponding to patches worn by the subject (i.e. a patient) (par. 129).).
Regarding claim 16, the combination of Baheti et al. and Toth et al. disclose the device of claim 1, wherein the alignment feature comprises a plurality of magnetic elements connected to the device body (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; FIG. 12a shows a module 1215 in accordance with the present disclosure configured and dimensioned to mate with the patch 1201. The module 1215 includes a module interconnect 1217a,b arranged to mesh with the corresponding patch interconnect 1211a,b. In the non-limiting example shown, the patch interconnect 1211a,b may include a ferromagnetic material and the module interconnect 1217a,b may include magnetic materials configured such than a substantially strong magnetic field 1219a,b is formed there between when placed in close proximity to each other (i.e. during assembly). The interconnects 1211a,b, 1217a,b may be configured to form an electrically conducting interface between the patch 1201 and the module 1215 upon assembly, alternatively an inductive interface, or a capacitive interface in accordance with the present disclosure (par. 354).)  and oriented in a pattern around a perimeter of the two-dimensional array of receive antennas (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0052]; [0055]; [0080]-[0089]; figures 1-12; FIGS. 1B, 1C and 1D illustrate example vital signal sensing configurations. For example, FIG. 1B illustrates a rear-view and a side-view of a wristwatch no that includes millimeter-wave radar sensor 112. As shown, millimeter-wave radar sensor 112 includes one transmit antenna Tx and two receive antennas Rx1 and Rx2 (par. 24).  As show in the figures 1B and 1C, the wrist strap, arm strap and chest strap include antennas that circumferential perimeter of a part of a person’s body.), wherein the pattern of magnetic elements matches a pattern of magnetic elements of an alignment element that is worn by a person (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; In aspects, the module interconnect may include an electrically conducting magnetic element, and the patch interface may include one or more ferromagnetic regions coupled to the substrate, the magnetic elements arranged so as to physically and/or electrically couple the module to the patch interface when the magnetic elements are aligned with the ferromagnetic regions (par. 45). In aspects, a physiotherapist may wear one or more patch/modules corresponding to patches worn by the subject (i.e. a patient) (par. 129).).
Regarding claim 17, the combination of Baheti et al. and Toth et al. disclose the device of claim 1, wherein the alignment feature comprises a plurality of magnetic elements connected to the device body (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; FIG. 12a shows a module 1215 in accordance with the present disclosure configured and dimensioned to mate with the patch 1201. The module 1215 includes a module interconnect 1217a,b arranged to mesh with the corresponding patch interconnect 1211a,b. In the non-limiting example shown, the patch interconnect 1211a,b may include a ferromagnetic material and the module interconnect 1217a,b may include magnetic materials configured such than a substantially strong magnetic field 1219a,b is formed there between when placed in close proximity to each other (i.e. during assembly). The interconnects 1211a,b, 1217a,b may be configured to form an electrically conducting interface between the patch 1201 and the module 1215 upon assembly, alternatively an inductive interface, or a capacitive interface in accordance with the present disclosure (par. 354).) and oriented in a pattern around a perimeter of the antenna array (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0052]; [0055]; [0080]-[0089]; figures 1-12; FIGS. 1B, 1C and 1D illustrate example vital signal sensing configurations. For example, FIG. 1B illustrates a rear-view and a side-view of a wristwatch no that includes millimeter-wave radar sensor 112. As shown, millimeter-wave radar sensor 112 includes one transmit antenna Tx and two receive antennas Rx1 and Rx2 (par. 24). As show in the figures 1B and 1C, the wrist strap, arm strap and chest strap include antennas that circumferential perimeter of a part of a person’s body.), wherein the pattern of magnetic elements matches a pattern of magnetic elements of an alignment patch that is worn by a person (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; In aspects, the module interconnect may include an electrically conducting magnetic element, and the patch interface may include one or more ferromagnetic regions coupled to the substrate, the magnetic elements arranged so as to physically and/or electrically couple the module to the patch interface when the magnetic elements are aligned with the ferromagnetic regions (par. 45). In aspects, a physiotherapist may wear one or more patch/modules corresponding to patches worn by the subject (i.e. a patient) (par. 129).).
Regarding claim 18, the combination of Baheti et al. and Toth et al. disclose the device of claim 1, wherein the alignment feature comprises a plurality of magnetic elements connected to the device body (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; FIG. 12a shows a module 1215 in accordance with the present disclosure configured and dimensioned to mate with the patch 1201. The module 1215 includes a module interconnect 1217a,b arranged to mesh with the corresponding patch interconnect 1211a,b. In the non-limiting example shown, the patch interconnect 1211a,b may include a ferromagnetic material and the module interconnect 1217a,b may include magnetic materials configured such than a substantially strong magnetic field 1219a,b is formed there between when placed in close proximity to each other (i.e. during assembly). The interconnects 1211a,b, 1217a,b may be configured to form an electrically conducting interface between the patch 1201 and the module 1215 upon assembly, alternatively an inductive interface, or a capacitive interface in accordance with the present disclosure (par. 354).) and oriented in a pattern around a perimeter of the two-dimensional array of receive antennas (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0052]; [0055]; [0080]-[0089]; figures 1-12; FIGS. 1B, 1C and 1D illustrate example vital signal sensing configurations. For example, FIG. 1B illustrates a rear-view and a side-view of a wristwatch no that includes millimeter-wave radar sensor 112. As shown, millimeter-wave radar sensor 112 includes one transmit antenna Tx and two receive antennas Rx1 and Rx2 (par. 24). As show in the figures 1B and 1C, the wrist strap, arm strap and chest strap include antennas that circumferential perimeter of a part of a person’s body.), wherein the pattern of magnetic elements matches a pattern of magnetic elements of an alignment patch that is worn by a person (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; In aspects, the module interconnect may include an electrically conducting magnetic element, and the patch interface may include one or more ferromagnetic regions coupled to the substrate, the magnetic elements arranged so as to physically and/or electrically couple the module to the patch interface when the magnetic elements are aligned with the ferromagnetic regions (par. 45). In aspects, a physiotherapist may wear one or more patch/modules corresponding to patches worn by the subject (i.e. a patient) (par. 129).).
Regarding claim 30, the combination of Baheti et al. and Toth et al. disclose the device of claim 27, wherein the device is a health monitoring dongle (Toth et al. US 20150351690 paragraph [0299]-[0306]; [0308]-[0309]; figures 1-19; In aspects, the host device may be a dongle or accessory for a mobile computing device. In such aspects, the host device may be configured to coordinate communication with one or more patches/modules, analyze incoming patch data, fuse sensor information from one or more patches, condition and/or de-noise information signals obtained from one or more patches, correlate connectivity of one or more patches, to reconstruct signals from parameters sent by one or more patches/modules, or the like. In aspects, the host device may be configured to generate one or more physiologic signals, alerts, etc. therefrom (par. 300).).
Regarding claim 37, the combination of Baheti et al. and Toth et al. disclose the device of claim 27, wherein the alignment feature comprises at least one magnetic element connected to the device body (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; FIG. 12a shows a module 1215 in accordance with the present disclosure configured and dimensioned to mate with the patch 1201. The module 1215 includes a module interconnect 1217a,b arranged to mesh with the corresponding patch interconnect 1211a,b. In the non-limiting example shown, the patch interconnect 1211a,b may include a ferromagnetic material and the module interconnect 1217a,b may include magnetic materials configured such than a substantially strong magnetic field 1219a,b is formed there between when placed in close proximity to each other (i.e. during assembly). The interconnects 1211a,b, 1217a,b may be configured to form an electrically conducting interface between the patch 1201 and the module 1215 upon assembly, alternatively an inductive interface, or a capacitive interface in accordance with the present disclosure (par. 354).).
Regarding claim 38, the combination of Baheti et al. and Toth et al. disclose the device of claim 27, wherein the alignment feature comprises a plurality of magnetic elements connected to the device body (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; FIG. 12a shows a module 1215 in accordance with the present disclosure configured and dimensioned to mate with the patch 1201. The module 1215 includes a module interconnect 1217a,b arranged to mesh with the corresponding patch interconnect 1211a,b. In the non-limiting example shown, the patch interconnect 1211a,b may include a ferromagnetic material and the module interconnect 1217a,b may include magnetic materials configured such than a substantially strong magnetic field 1219a,b is formed there between when placed in close proximity to each other (i.e. during assembly). The interconnects 1211a,b, 1217a,b may be configured to form an electrically conducting interface between the patch 1201 and the module 1215 upon assembly, alternatively an inductive interface, or a capacitive interface in accordance with the present disclosure (par. 354).) and oriented in a pattern around a perimeter of the antenna array (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0052]; [0055]; [0080]-[0089]; figures 1-12; FIGS. 1B, 1C and 1D illustrate example vital signal sensing configurations. For example, FIG. 1B illustrates a rear-view and a side-view of a wristwatch no that includes millimeter-wave radar sensor 112. As shown, millimeter-wave radar sensor 112 includes one transmit antenna Tx and two receive antennas Rx1 and Rx2 (par. 24). As show in the figures 1B and 1C, the wrist strap, arm strap and chest strap include antennas that circumferential perimeter of a part of a person’s body.).
Regarding claim 39, the combination of Baheti et al. and Toth et al. disclose the device of claim 27, wherein the alignment feature comprises a plurality of magnetic elements connected to the device body (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; FIG. 12a shows a module 1215 in accordance with the present disclosure configured and dimensioned to mate with the patch 1201. The module 1215 includes a module interconnect 1217a,b arranged to mesh with the corresponding patch interconnect 1211a,b. In the non-limiting example shown, the patch interconnect 1211a,b may include a ferromagnetic material and the module interconnect 1217a,b may include magnetic materials configured such than a substantially strong magnetic field 1219a,b is formed there between when placed in close proximity to each other (i.e. during assembly). The interconnects 1211a,b, 1217a,b may be configured to form an electrically conducting interface between the patch 1201 and the module 1215 upon assembly, alternatively an inductive interface, or a capacitive interface in accordance with the present disclosure (par. 354).) and oriented in a pattern around a perimeter of the two-dimensional array of receive antennas (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0052]; [0055]; [0080]-[0089]; figures 1-12; FIGS. 1B, 1C and 1D illustrate example vital signal sensing configurations. For example, FIG. 1B illustrates a rear-view and a side-view of a wristwatch no that includes millimeter-wave radar sensor 112. As shown, millimeter-wave radar sensor 112 includes one transmit antenna Tx and two receive antennas Rx1 and Rx2 (par. 24). As show in the figures 1B and 1C, the wrist strap, arm strap and chest strap include antennas that circumferential perimeter of a part of a person’s body.).
Regarding claim 40, the combination of Baheti et al. and Toth et al. disclose the device of claim 27, wherein the alignment feature comprises a plurality of magnetic elements connected to the device body (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; FIG. 12a shows a module 1215 in accordance with the present disclosure configured and dimensioned to mate with the patch 1201. The module 1215 includes a module interconnect 1217a,b arranged to mesh with the corresponding patch interconnect 1211a,b. In the non-limiting example shown, the patch interconnect 1211a,b may include a ferromagnetic material and the module interconnect 1217a,b may include magnetic materials configured such than a substantially strong magnetic field 1219a,b is formed there between when placed in close proximity to each other (i.e. during assembly). The interconnects 1211a,b, 1217a,b may be configured to form an electrically conducting interface between the patch 1201 and the module 1215 upon assembly, alternatively an inductive interface, or a capacitive interface in accordance with the present disclosure (par. 354).) and oriented in a pattern around a perimeter of the antenna array (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0052]; [0055]; [0080]-[0089]; figures 1-12; FIGS. 1B, 1C and 1D illustrate example vital signal sensing configurations. For example, FIG. 1B illustrates a rear-view and a side-view of a wristwatch no that includes millimeter-wave radar sensor 112. As shown, millimeter-wave radar sensor 112 includes one transmit antenna Tx and two receive antennas Rx1 and Rx2 (par. 24). As show in the figures 1B and 1C, the wrist strap, arm strap and chest strap include antennas that circumferential perimeter of a part of a person’s body.), wherein the pattern of magnetic elements matches a pattern of magnetic elements of an alignment element that is worn by a person (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; In aspects, the module interconnect may include an electrically conducting magnetic element, and the patch interface may include one or more ferromagnetic regions coupled to the substrate, the magnetic elements arranged so as to physically and/or electrically couple the module to the patch interface when the magnetic elements are aligned with the ferromagnetic regions (par. 45). In aspects, a physiotherapist may wear one or more patch/modules corresponding to patches worn by the subject (i.e. a patient) (par. 129).).
Regarding claim 41, the combination of Baheti et al. and Toth et al. disclose the device of claim 27, wherein the alignment feature comprises a plurality of magnetic elements connected to the device body (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; FIG. 12a shows a module 1215 in accordance with the present disclosure configured and dimensioned to mate with the patch 1201. The module 1215 includes a module interconnect 1217a,b arranged to mesh with the corresponding patch interconnect 1211a,b. In the non-limiting example shown, the patch interconnect 1211a,b may include a ferromagnetic material and the module interconnect 1217a,b may include magnetic materials configured such than a substantially strong magnetic field 1219a,b is formed there between when placed in close proximity to each other (i.e. during assembly). The interconnects 1211a,b, 1217a,b may be configured to form an electrically conducting interface between the patch 1201 and the module 1215 upon assembly, alternatively an inductive interface, or a capacitive interface in accordance with the present disclosure (par. 354).) and oriented in a pattern around a perimeter of the two-dimensional array of receive antennas (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0052]; [0055]; [0080]-[0089]; figures 1-12; FIGS. 1B, 1C and 1D illustrate example vital signal sensing configurations. For example, FIG. 1B illustrates a rear-view and a side-view of a wristwatch no that includes millimeter-wave radar sensor 112. As shown, millimeter-wave radar sensor 112 includes one transmit antenna Tx and two receive antennas Rx1 and Rx2 (par. 24). As show in the figures 1B and 1C, the wrist strap, arm strap and chest strap include antennas that circumferential perimeter of a part of a person’s body.), wherein the pattern of magnetic elements matches a pattern of magnetic elements of an alignment element that is worn by a person (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; In aspects, the module interconnect may include an electrically conducting magnetic element, and the patch interface may include one or more ferromagnetic regions coupled to the substrate, the magnetic elements arranged so as to physically and/or electrically couple the module to the patch interface when the magnetic elements are aligned with the ferromagnetic regions (par. 45). In aspects, a physiotherapist may wear one or more patch/modules corresponding to patches worn by the subject (i.e. a patient) (par. 129).).
Regarding claim 42, the combination of Baheti et al. and Toth et al. disclose the device of claim 27, wherein the alignment feature comprises a plurality of magnetic elements connected to the device body (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; FIG. 12a shows a module 1215 in accordance with the present disclosure configured and dimensioned to mate with the patch 1201. The module 1215 includes a module interconnect 1217a,b arranged to mesh with the corresponding patch interconnect 1211a,b. In the non-limiting example shown, the patch interconnect 1211a,b may include a ferromagnetic material and the module interconnect 1217a,b may include magnetic materials configured such than a substantially strong magnetic field 1219a,b is formed there between when placed in close proximity to each other (i.e. during assembly). The interconnects 1211a,b, 1217a,b may be configured to form an electrically conducting interface between the patch 1201 and the module 1215 upon assembly, alternatively an inductive interface, or a capacitive interface in accordance with the present disclosure (par. 354).) and oriented in a pattern around a perimeter of the antenna array (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0052]; [0055]; [0080]-[0089]; figures 1-12; FIGS. 1B, 1C and 1D illustrate example vital signal sensing configurations. For example, FIG. 1B illustrates a rear-view and a side-view of a wristwatch no that includes millimeter-wave radar sensor 112. As shown, millimeter-wave radar sensor 112 includes one transmit antenna Tx and two receive antennas Rx1 and Rx2 (par. 24). As show in the figures 1B and 1C, the wrist strap, arm strap and chest strap include antennas that circumferential perimeter of a part of a person’s body.), wherein the pattern of magnetic elements matches a pattern of magnetic elements of an alignment patch that is worn by a person (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; In aspects, the module interconnect may include an electrically conducting magnetic element, and the patch interface may include one or more ferromagnetic regions coupled to the substrate, the magnetic elements arranged so as to physically and/or electrically couple the module to the patch interface when the magnetic elements are aligned with the ferromagnetic regions (par. 45). In aspects, a physiotherapist may wear one or more patch/modules corresponding to patches worn by the subject (i.e. a patient) (par. 129).).

Regarding claim 43, the combination of Baheti et al. and Toth et al. disclose the device of claim 27, wherein the alignment feature comprises a plurality of magnetic elements connected to the device body (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; FIG. 12a shows a module 1215 in accordance with the present disclosure configured and dimensioned to mate with the patch 1201. The module 1215 includes a module interconnect 1217a,b arranged to mesh with the corresponding patch interconnect 1211a,b. In the non-limiting example shown, the patch interconnect 1211a,b may include a ferromagnetic material and the module interconnect 1217a,b may include magnetic materials configured such than a substantially strong magnetic field 1219a,b is formed there between when placed in close proximity to each other (i.e. during assembly). The interconnects 1211a,b, 1217a,b may be configured to form an electrically conducting interface between the patch 1201 and the module 1215 upon assembly, alternatively an inductive interface, or a capacitive interface in accordance with the present disclosure (par. 354).) and oriented in a pattern around a perimeter of the two-dimensional array of receive antennas (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0052]; [0055]; [0080]-[0089]; figures 1-12; FIGS. 1B, 1C and 1D illustrate example vital signal sensing configurations. For example, FIG. 1B illustrates a rear-view and a side-view of a wristwatch no that includes millimeter-wave radar sensor 112. As shown, millimeter-wave radar sensor 112 includes one transmit antenna Tx and two receive antennas Rx1 and Rx2 (par. 24). As show in the figures 1B and 1C, the wrist strap, arm strap and chest strap include antennas that circumferential perimeter of a part of a person’s body.), wherein the pattern of magnetic elements matches a pattern of magnetic elements of an alignment patch that is worn by a person (Toth et al. US 20150351690 abstract; paragraph [0044]-[0046]; [0129]; [0197]; [0201]; [0229]; [0248]; [0315]-[0324]; [0354]; figures 1-19; In aspects, the module interconnect may include an electrically conducting magnetic element, and the patch interface may include one or more ferromagnetic regions coupled to the substrate, the magnetic elements arranged so as to physically and/or electrically couple the module to the patch interface when the magnetic elements are aligned with the ferromagnetic regions (par. 45). In aspects, a physiotherapist may wear one or more patch/modules corresponding to patches worn by the subject (i.e. a patient) (par. 129).).
Claims 7 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. US 20190219687 in view of Mahalingam et al. US 20170181645.
Regarding claim 7, Baheti et al. teach all the limitation in the claim 1.
Baheti et al. do not explicitly teach the device of claim 1, wherein the device is a smart ring.
Mahalingam et al. teach the device of claim 1, wherein the device is a smart ring (Mahalingam et al. US 20170181645 abstract; paragraph [0080]; [0108]; [0123]; [0184]; figures 1-20; Sensors 205 can be internal to Host Monitoring Device 200 or external, and/or have components that are partially internal and/or partially external. By way of illustrative example, sensors can include thermometers, analyte sensors (e.g., glucose sensors and/or continuous glucose monitoring sensors), health rate monitors, activity trackers, pulse oximeters, wearables (e.g., smart watches, smart rings, workout monitors, electrocardiographs, bioimpedence sensors, breathing monitors, sleep monitors, posture monitors, habit detectors, temperature trackers, fabrics embedded with sensors, moisture detectors, etc.), medical devices, drug sensors (e.g., breathalyzers and sensors configured to measure intoxication or presence of drugs), gyroscopes, speedometers, pedometers, blood pressure readers, medical device sensors, movement sensors, respirators, and/or any sensors desirable. Data and/or commands to/from Sensors 205 can be sent using Communicator 207 (par. 108).).
It would have been obviously to one of ordinary skill in the art before the filing date of the invention to combine Baheti et al. and Mahalingam et al. by comprising the teaching of Mahalingam et al. into the system of Baheti et al..  The motivation to combine these arts is to provide a smart ring from Mahalingam et al. reference into Baheti et al. reference for user design desire to monitor user medical condition.
Regarding claim 32, the combination of Baheti et al. and Mahalingam et al. disclose the device of claim 27, wherein the device is a smart ring (Mahalingam et al. US 20170181645 abstract; paragraph [0080]; [0108]; [0123]; [0184]; figures 1-20; Sensors 205 can be internal to Host Monitoring Device 200 or external, and/or have components that are partially internal and/or partially external. By way of illustrative example, sensors can include thermometers, analyte sensors (e.g., glucose sensors and/or continuous glucose monitoring sensors), health rate monitors, activity trackers, pulse oximeters, wearables (e.g., smart watches, smart rings, workout monitors, electrocardiographs, bioimpedence sensors, breathing monitors, sleep monitors, posture monitors, habit detectors, temperature trackers, fabrics embedded with sensors, moisture detectors, etc.), medical devices, drug sensors (e.g., breathalyzers and sensors configured to measure intoxication or presence of drugs), gyroscopes, speedometers, pedometers, blood pressure readers, medical device sensors, movement sensors, respirators, and/or any sensors desirable. Data and/or commands to/from Sensors 205 can be sent using Communicator 207 (par. 108).).
Claims 10-11, 19-26, 35-36 and 44-51 are rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. US 20190219687 in view of Kagenow et al. US 20100177182.
Regarding claim 10, Baheti et al. teach all the limitation in the claim 1.
Baheti et al. do not explicitly teach the device of claim 72, wherein the alignment feature comprises a visual marking on the device body that is collocated with the antenna array.
Kagenow et al. teach the device of claim 72, wherein the alignment feature comprises a visual marking on the device body that is collocated with the antenna array (Kagenow et al. US 20100177182 abstract; paragraph [0008]-[0011]; [0028]; [0063]; [0070]; [0080]; [0089]-[0091]; [0093]; figures 1-7; There is a light guide 5 in the bottom lid 2, of the device. The light guide 5 is a LED emitting visible light, which shines onto the surface of the recipient to aid in the insertion of e.g. a hypodermic needle into the subcutaneous structure visualized upon the display 4……..The centreline 10 runs across the display upon which the subcutaneous structures are visualized, here a vein 11. By aligning the centreline 10 with the real time image of the vein 11 as displayed on the display 4 the guide light 5 shines upon the body surface of the recipient exactly above the vein 11. The strip 6 further pinpoints the exact place to insert e.g. a hypodermic needle (par. 93).).
It would have been obviously to one of ordinary skill in the art before the filing date of the invention to combine Baheti et al. and Kagenow et al. by comprising the teaching of Kagenow et al. into the system of Baheti et al..  The motivation to combine these arts is to provide a centerline marking on the display device from Kagenow et al. reference into Baheti et al. reference so the user can easily visualize the vein/artery when they align together.
Regarding claim 11, the combination of Baheti et al. and Kagenow et al. disclose the device of claim 1, wherein the alignment feature comprises a visual marking on the device body that is collocated with the two-dimensional array of receive antennas (Kagenow et al. US 20100177182 abstract; paragraph [0008]-[0011]; [0028]; [0063]; [0070]; [0080]; [0089]-[0091]; [0093]; figures 1-7; There is a light guide 5 in the bottom lid 2, of the device. The light guide 5 is a LED emitting visible light, which shines onto the surface of the recipient to aid in the insertion of e.g. a hypodermic needle into the subcutaneous structure visualized upon the display 4……..The centreline 10 runs across the display upon which the subcutaneous structures are visualized, here a vein 11. By aligning the centreline 10 with the real time image of the vein 11 as displayed on the display 4 the guide light 5 shines upon the body surface of the recipient exactly above the vein 11. The strip 6 further pinpoints the exact place to insert e.g. a hypodermic needle (par. 93).).
Regarding claim 19, the combination of Baheti et al. and Kagenow et al. disclose the device of claim 1, wherein the alignment feature comprises a physical element that is out-of-plane with a major plane of the device body (Kagenow et al. US 20100177182 abstract; paragraph [0008]-[0011]; [0028]; [0063]; [0070]; [0080]; [0089]-[0091]; [0093]; [0095]; figures 1-7; as show in the figures 2 and 3, examiner construe the LED 7, camera 15, light guide 5, light guide strip 6 and centreline 10 are the plurality physical element associated with the alignment function to match the vein or artery. When the vein or artery is not line up with centreline 10 and it can be construed out of plane.).
Regarding claim 20, the combination of Baheti et al. and Kagenow et al. disclose the device of claim 19, wherein the physical element is collocated with the antenna array (Kagenow et al. US 20100177182 abstract; paragraph [0008]-[0011]; [0028]; [0063]; [0070]; [0080]; [0089]-[0091]; [0093]; figures 1-7; There is a light guide 5 in the bottom lid 2, of the device. The light guide 5 is a LED emitting visible light, which shines onto the surface of the recipient to aid in the insertion of e.g. a hypodermic needle into the subcutaneous structure visualized upon the display 4……..The centreline 10 runs across the display upon which the subcutaneous structures are visualized, here a vein 11. By aligning the centreline 10 with the real time image of the vein 11 as displayed on the display 4 the guide light 5 shines upon the body surface of the recipient exactly above the vein 11. The strip 6 further pinpoints the exact place to insert e.g. a hypodermic needle (par. 93). Examiner construe the centreline 10 as a physical element for helping align the artery or vein.).
Regarding claim 21, the combination of Baheti et al. and Kagenow et al. disclose the device of claim 1, wherein the alignment feature comprises a plurality of physical elements that are out-of-plane with a major plane of the device body (Kagenow et al. US 20100177182 abstract; paragraph [0008]-[0011]; [0028]; [0063]; [0070]; [0080]; [0089]-[0091]; [0093]; [0095]; figures 1-7; as show in the figures 2 and 3, examiner construe the LED 7, camera 15, light guide 5, light guide strip 6 and centreline 10 are the plurality physical element associated with the alignment function to match the vein or artery. When the vein or artery is not line up with centreline 10 and it can be construed out of plane.).
Regarding claim 22, the combination of Baheti et al. and Kagenow et al. disclose the device of claim 21, wherein the plurality of physical elements is collocated with the antenna array (Kagenow et al. US 20100177182 abstract; paragraph [0008]-[0011]; [0028]; [0063]; [0070]; [0080]; [0089]-[0091]; [0093]; [0095]; figures 1-7; as show in the figures 2 and 3, examiner construe the LED 7, camera 15, light guide 5, light guide strip 6 and centreline 10 are the plurality physical element associated with the alignment function to match the vein or artery.).
Regarding claim 23, the combination of Baheti et al. and Kagenow et al. disclose the device of claim 22, wherein the plurality of physical elements matches a pattern of physical elements of an alignment element that is worn by a person (Kagenow et al. US 20100177182 abstract; paragraph [0008]-[0011]; [0028]; [0063]; [0070]; [0080]; [0089]-[0091]; [0093]; [0095]; figures 1-7; as show in the figures 2 and 4-7, the device can be worn by a person.).
Regarding claim 24, the combination of Baheti et al. and Kagenow et al. disclose the device of claim 22, wherein the plurality of physical elements matches a pattern of physical elements of an alignment patch that is worn by a person (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0052]; [0055]; [0080]-[0089]; figures 1-12; As shown, millimeter-wave radar sensor circuit 220 is implemented as an RFIC 224 coupled to transmit antennas 212 and receive antenna 214 implemented as patch antennas disposed on or within substrate 222 (par. 38).  As shown, integrated circuit die 306, 308 and 310 are disposed in a single layer within a cavity within molding material 402. Receive patch antenna Rx, transmit patch antenna Tx are located in the fan out area of the eWLB package, and connections between integrated circuit die 306, 308 and 310 are made in a first layer of metal M1 at a first surface of (RDL) 406. In embodiments, RF system/antenna package 400 may include further conductive layers used for routing and/or for the implementation of various passive devices within the substrate of the package (par. 55).  According to the cited passages and figures, the antenna can be implemented as patch antenna and embed in the device that can be worn by a person and the device like smart watch, wrist strap, arm strap or chest strap as illustrate in the figures 1 and 2.).
Regarding claim 25, the combination of Baheti et al. and Kagenow et al. disclose the device of claim 1, wherein the alignment feature comprises a plurality of physical elements that are out-of-plane with a major plane of the device body (Kagenow et al. US 20100177182 abstract; paragraph [0008]-[0011]; [0028]; [0063]; [0070]; [0080]; [0089]-[0091]; [0093]; [0095]; figures 1-7; as show in the figures 2 and 3, examiner construe the LED 7, camera 15, light guide 5, light guide strip 6 and centreline 10 are the plurality physical element associated with the alignment function to match the vein or artery. When the vein or artery is not line up with centreline 10 and it can be construed out of plane.) and oriented around a perimeter of the antenna array (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0052]; [0055]; [0080]-[0089]; figures 1-12; FIGS. 1B, 1C and 1D illustrate example vital signal sensing configurations. For example, FIG. 1B illustrates a rear-view and a side-view of a wristwatch no that includes millimeter-wave radar sensor 112. As shown, millimeter-wave radar sensor 112 includes one transmit antenna Tx and two receive antennas Rx1 and Rx2 (par. 24).  As show in the figures 1B and 1C, the wrist strap, arm strap and chest strap include antennas that circumferential perimeter of a part of a person’s body.).
Regarding claim 26, the combination of Baheti et al. and Kagenow et al. disclose the device of claim 1, wherein the alignment feature comprises a plurality of physical elements that are out-of-plane with a major plane of the device body (Kagenow et al. US 20100177182 abstract; paragraph [0008]-[0011]; [0028]; [0063]; [0070]; [0080]; [0089]-[0091]; [0093]; [0095]; figures 1-7; as show in the figures 2 and 3, examiner construe the LED 7, camera 15, light guide 5, light guide strip 6 and centreline 10 are the plurality physical element associated with the alignment function to match the vein or artery. When the vein or artery is not line up with centreline 10 and it can be construed out of plane.) and oriented around a perimeter of the two-dimensional array of receive antennas (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0052]; [0055]; [0080]-[0089]; figures 1-12; As show in the figures 1B and 1C, the wrist strap, arm strap and chest strap include antennas that circumferential perimeter of a part of a person’s body.).
Regarding claim 35, the combination of Baheti et al. and Kagenow et al. disclose the device of claim 27, wherein the alignment feature comprises a visual marking on the device body that is collocated with the antenna array (Kagenow et al. US 20100177182 abstract; paragraph [0008]-[0011]; [0028]; [0063]; [0070]; [0080]; [0089]-[0091]; [0093]; figures 1-7; There is a light guide 5 in the bottom lid 2, of the device. The light guide 5 is a LED emitting visible light, which shines onto the surface of the recipient to aid in the insertion of e.g. a hypodermic needle into the subcutaneous structure visualized upon the display 4……..The centreline 10 runs across the display upon which the subcutaneous structures are visualized, here a vein 11. By aligning the centreline 10 with the real time image of the vein 11 as displayed on the display 4 the guide light 5 shines upon the body surface of the recipient exactly above the vein 11. The strip 6 further pinpoints the exact place to insert e.g. a hypodermic needle (par. 93).).
Regarding claim 36, the combination of Baheti et al. and Kagenow et al. disclose the device of claim 27, wherein the alignment feature comprises a visual marking on the device body that is collocated with the two-dimensional array of receive antennas  (Kagenow et al. US 20100177182 abstract; paragraph [0008]-[0011]; [0028]; [0063]; [0070]; [0080]; [0089]-[0091]; [0093]; figures 1-7; There is a light guide 5 in the bottom lid 2, of the device. The light guide 5 is a LED emitting visible light, which shines onto the surface of the recipient to aid in the insertion of e.g. a hypodermic needle into the subcutaneous structure visualized upon the display 4……..The centreline 10 runs across the display upon which the subcutaneous structures are visualized, here a vein 11. By aligning the centreline 10 with the real time image of the vein 11 as displayed on the display 4 the guide light 5 shines upon the body surface of the recipient exactly above the vein 11. The strip 6 further pinpoints the exact place to insert e.g. a hypodermic needle (par. 93).).
Regarding claim 44, the combination of Baheti et al. and Kagenow et al. disclose the device of claim 27, wherein the alignment feature comprises a physical element that is out-of-plane with a major plane of the device body (Kagenow et al. US 20100177182 abstract; paragraph [0008]-[0011]; [0028]; [0063]; [0070]; [0080]; [0089]-[0091]; [0093]; [0095]; figures 1-7; as show in the figures 2 and 3, examiner construe the LED 7, camera 15, light guide 5, light guide strip 6 and centreline 10 are the plurality physical element associated with the alignment function to match the vein or artery. When the vein or artery is not line up with centreline 10 and it can be construed out of plane.).
Regarding claim 45, the combination of Baheti et al. and Kagenow et al. disclose the device of claim 445, wherein the physical element is collocated with the antenna array (Kagenow et al. US 20100177182 abstract; paragraph [0008]-[0011]; [0028]; [0063]; [0070]; [0080]; [0089]-[0091]; [0093]; figures 1-7; There is a light guide 5 in the bottom lid 2, of the device. The light guide 5 is a LED emitting visible light, which shines onto the surface of the recipient to aid in the insertion of e.g. a hypodermic needle into the subcutaneous structure visualized upon the display 4……..The centreline 10 runs across the display upon which the subcutaneous structures are visualized, here a vein 11. By aligning the centreline 10 with the real time image of the vein 11 as displayed on the display 4 the guide light 5 shines upon the body surface of the recipient exactly above the vein 11. The strip 6 further pinpoints the exact place to insert e.g. a hypodermic needle (par. 93). Examiner construe the centreline 10 as a physical element for helping align the artery or vein.).
Regarding claim 46, the combination of Baheti et al. and Kagenow et al. disclose the device of claim 27, wherein the alignment feature comprises a plurality of physical elements that are out-of-plane with a major plane of the device body (Kagenow et al. US 20100177182 abstract; paragraph [0008]-[0011]; [0028]; [0063]; [0070]; [0080]; [0089]-[0091]; [0093]; [0095]; figures 1-7; as show in the figures 2 and 3, examiner construe the LED 7, camera 15, light guide 5, light guide strip 6 and centreline 10 are the plurality physical element associated with the alignment function to match the vein or artery. When the vein or artery is not line up with centreline 10 and it can be construed out of plane.).
Regarding claim 47, the combination of Baheti et al. and Kagenow et al. disclose the device of claim 46, wherein the plurality of physical elements is collocated with the antenna array (Kagenow et al. US 20100177182 abstract; paragraph [0008]-[0011]; [0028]; [0063]; [0070]; [0080]; [0089]-[0091]; [0093]; figures 1-7; There is a light guide 5 in the bottom lid 2, of the device. The light guide 5 is a LED emitting visible light, which shines onto the surface of the recipient to aid in the insertion of e.g. a hypodermic needle into the subcutaneous structure visualized upon the display 4……..The centreline 10 runs across the display upon which the subcutaneous structures are visualized, here a vein 11. By aligning the centreline 10 with the real time image of the vein 11 as displayed on the display 4 the guide light 5 shines upon the body surface of the recipient exactly above the vein 11. The strip 6 further pinpoints the exact place to insert e.g. a hypodermic needle (par. 93). Examiner construe the light guide 5, light guide strip 6 and centreline 10 as the plurality physical elements for helping align the artery or vein.).
Regarding claim 48, the combination of Baheti et al. and Kagenow et al. disclose the device of claim 47, wherein the plurality of physical elements matches a pattern of physical elements of an alignment element that is worn by a person (Kagenow et al. US 20100177182 abstract; paragraph [0008]-[0011]; [0028]; [0063]; [0070]; [0080]; [0089]-[0091]; [0093]; [0095]; figures 1-7; as show in the figures 2 and 4-7, the device can be worn by a person.).
Regarding claim 49, the combination of Baheti et al. and Kagenow et al. disclose the device of claim 47, wherein the plurality of physical elements matches a pattern of physical elements of an alignment patch that is worn by a person (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0052]; [0055]; [0080]-[0089]; figures 1-12; As shown, millimeter-wave radar sensor circuit 220 is implemented as an RFIC 224 coupled to transmit antennas 212 and receive antenna 214 implemented as patch antennas disposed on or within substrate 222 (par. 38).  As shown, integrated circuit die 306, 308 and 310 are disposed in a single layer within a cavity within molding material 402. Receive patch antenna Rx, transmit patch antenna Tx are located in the fan out area of the eWLB package, and connections between integrated circuit die 306, 308 and 310 are made in a first layer of metal M1 at a first surface of (RDL) 406. In embodiments, RF system/antenna package 400 may include further conductive layers used for routing and/or for the implementation of various passive devices within the substrate of the package (par. 55).  According to the cited passages and figures, the antenna can be implemented as patch antenna and embed in the device that can be worn by a person and the device like smart watch, wrist strap, arm strap or chest strap as illustrate in the figures 1 and 2.).
Regarding claim 50, the combination of Baheti et al. and Kagenow et al. disclose the device of claim 27, wherein the alignment feature comprises a plurality of physical elements that are out-of-plane with a major plane of the device body (Kagenow et al. US 20100177182 abstract; paragraph [0008]-[0011]; [0028]; [0063]; [0070]; [0080]; [0089]-[0091]; [0093]; [0095]; figures 1-7; as show in the figures 2 and 3, examiner construe the LED 7, camera 15, light guide 5, light guide strip 6 and centreline 10 are the plurality physical element associated with the alignment function to match the vein or artery. When the vein or artery is not line up with centreline 10 and it can be construed out of plane.)  and oriented around a perimeter of the antenna array (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0052]; [0055]; [0080]-[0089]; figures 1-12; FIGS. 1B, 1C and 1D illustrate example vital signal sensing configurations. For example, FIG. 1B illustrates a rear-view and a side-view of a wristwatch no that includes millimeter-wave radar sensor 112. As shown, millimeter-wave radar sensor 112 includes one transmit antenna Tx and two receive antennas Rx1 and Rx2 (par. 24). As show in the figures 1B and 1C, the wrist strap, arm strap and chest strap include antennas that circumferential perimeter of a part of a person’s body.).
Regarding claim 51, the combination of Baheti et al. and Kagenow et al. disclose the device of claim 27, wherein the alignment feature comprises a plurality of physical elements that are out-of-plane with a major plane of the device body (Kagenow et al. US 20100177182 abstract; paragraph [0008]-[0011]; [0028]; [0063]; [0070]; [0080]; [0089]-[0091]; [0093]; [0095]; figures 1-7; as show in the figures 2 and 3, examiner construe the LED 7, camera 15, light guide 5, light guide strip 6 and centreline 10 are the plurality physical element associated with the alignment function to match the vein or artery. When the vein or artery is not line up with centreline 10 and it can be construed out of plane.) and oriented around a perimeter of the two-dimensional array of receive antennas (Baheti et al. US 20190219687 abstract; paragraph [0021]-[0026]; [0028]-[0032]; [0036]-[0039]; [0052]; [0055]; [0080]-[0089]; figures 1-12; As show in the figures 1B and 1C, the wrist strap, arm strap and chest strap include antennas that circumferential perimeter of a part of a person’s body.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683           

/KERRI L MCNALLY/Primary Examiner, Art Unit 2683